Miller, J.
The dispute between the parties appears to relate to the quality of the merchandise. Under the provisions of the agreement a controversy concerning the condition or quality of merchandise must be referred to the Mutual Adjustment Bureau of the cloth and garment trade. It is only other controversies which are to be submitted to the Panel of Unfair Trade Practices and Disputes, or, at the buyer’s option, to the American Arbirtation Association. The defendant states, without contradiction, that the Mutual Adjustment Bureau holds no hearings and merely makes an inspection of the cloth in controversy by one of its employees who does not take an arbitrator’s oath. It is further stated *185without contradiction that no award is made by the bureau, which only makes a finding as to the quality of the cloth. In view of these facts no valid clause for the arbitration of disputes relating to the quality of merchandise is contained in the contract between the parties. As plaintiff waives the excess freight and cartage charges, no arbitrable dispute or controversy exists, and the motion to stay the plaintiff from proceeding with the action is, accordingly, denied.